DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10, 12, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 6, the claim refers to “a component”; however, claim 1 already recites such a limitation. As such, it is unclear whether the component of claim 6 is intended to be an additional component that is analyzed or if it is intended to recite a detail of the previously identified component of claim 1. With regard to claim 12, the relationship between correcting the spectra based on the obtained component (independent claim) and removing the obtained component from the spectra as recited in claim 12 is unclear as they imply that the obtained spectra is adjusted in two different manners, but the results of removing (claim 12) are not used in the estimation based on the corrected spectra. With regard to claim 22, the phrase “the component database” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 12, 13, 14, 16, 17, 22, 23, 24, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaiken et al. (USPN 6,223,063). Chaiken et al. teach (Summary of the Invention) a system and method in which a Raman (or other) spectrum is obtained (blood-replete spectrum); a component based on a change in pressure is obtained (blood-depleted spectrum); a corrected value is computed by determining the difference between the two measurements; and an estimate of a blood component is computed based on the difference/corrected value. Chaiken et al. discuss blood glucose, blood oximetery, and other components of interest. Chaiken et al. describe operation of the device of Figure 2 (column 6, line 53 – column 7, line 40), detailing the collection of both data sets, the subtraction of one from the other to yield a corrected value related to blood and excluding influence of both non-blood tissue information and noise. Chaiken et al. meets the details of claims 6, 12, and 22 as best understood in view of the rejections under 112 above. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicant cites several references related to determining bio-information based on a spectral measurement that includes modification/correction of a measured value .
Claims 2 – 5, 15, 18 – 21, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 – 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791